MEMORANDUM **
Ramon Godoy Vargas, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.
We lack jurisdiction to review the agency’s discretionary hardship determination. See Romero-Torres v. Ashcroft, 327 F.3d 887 (9th Cir.2003). Although we retain jurisdiction to review due process challenges to that determination, petitioner’s contention that the IJ failed to consider all the relevant factors in his case is not supported by the record and fails to state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005); Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.2000) (rejecting contention that the agency did not consider entire record where there was no basis for rebutting presumption that the agency reviewed all the relevant evidence).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *468courts of this circuit except as provided by 9th Cir. R. 36-3.